Citation Nr: 1107898	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  99-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected disability.

2.  Entitlement to service connection for osteoarthritis of the 
lumbar spine (low back disability), claimed as secondary to 
service-connected disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1967 to August 
1969.  This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In November 2005, the Board remanded this case to the agency of 
original jurisdiction (AOJ) because the Veteran had not been 
afforded his requested Board hearing.  In March 2006, the Veteran 
testified as to these two issues, as well as other issues not on 
appeal, during a videoconference hearing before David P. Havelka, 
an Acting Veterans Law Judge for the Board.  Thereafter, in April 
2006, the Board again remanded these issues to the AOJ for 
additional development.  

In June 2008, the Veteran again testified as to the two issues 
currently on appeal at a hearing at the RO before C. Trueba, 
another Veterans Law Judge for the Board.  As two different 
Veterans Law Judges heard testimony concerning these issues, a 
panel of three Veterans Law Judges, including the two who 
presided over the Veteran's hearings, must decide the issues on 
appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (2010).  
Accordingly, a panel composed of the three undersigned Veterans 
Law Judges issued a decision in September 2008 denying the two 
issues currently on appeal, as well as entitlement to special 
adaptive housing or special home adaptation grant and an 
increased rating for right and left knee disabilities.  

The Veteran appealed from the September 2008 Board decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a June 2010 Order, pursuant to a Joint Motion for Remand, the 
Court vacated and remanded the Board's decision as to entitlement 
to service connection for coronary artery disease and for a low 
back disability for further action, including a remand to the 
AOJ.  The Court noted that the issues concerning special adaptive 
housing or special home adaptation grant and an increased rating 
for right and left knee disabilities had been withdrawn.  

Thereafter, the Veteran submitted additional evidence in the form 
of VA treatment records in support of his claims, and his 
representative indicated in an October 2010 letter that the 
evidence should be forwarded to the AOJ for review.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2010).  However, the Board's 
decision herein to grant service connection for coronary artery 
disease and for a low back disability constitutes a full grant of 
the benefits sought on appeal.  Therefore, it is unnecessary to 
remand the case to the AOJ, as the Veteran will not be prejudiced 
by the Board's consideration of such evidence at this time.  
Similarly, it is unnecessary to remand the case to the AOJ for 
further development as indicated by the Court, as the Board finds 
that the evidence of record is sufficient to substantiate the 
Veteran's claims.


FINDINGS OF FACT

1.  The Veteran had a past myocardial infarction and currently 
has coronary artery disease, he had active duty service in 
Vietnam in February and March 1969, and there is no affirmative 
evidence to rebut the presumption of herbicide exposure or the 
presumption that his coronary artery disease is associated with 
such exposure.

2.  Resolving all reasonable doubt in the Veteran's favor, the 
weight of the medical evidence of record establishes that his 
current low back disability was proximately caused or aggravated 
by his service-connected psychophysiological nervous system 
reaction manifested by headaches, dizziness, and syncope.





CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery 
disease have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 
3.309(e) (2010); 75 Fed. Reg. 14,391, 14,393 (March 25, 2010); 75 
Fed. Reg. 53,202 (August 31, 2010). 

2.  The criteria for service connection for a low back 
disability, as secondary to a service-connected disability, have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for 
coronary artery disease and a low back disability constitutes a 
full grant of the benefits sought on appeal, no further action is 
necessary to comply with the Veterans Claims Assistance Act of 
2000 and implementing regulations.

As discussed in detail below, the Veteran contends that his 
current coronary artery disease and his current low back 
disability were both incurred or aggravated as a result of his 
service-connected psychophysiological nervous system reaction 
manifested by headaches, dizziness, and syncope.  He has been in 
receipt of a 100 percent schedular disability rating for such 
disability effective since June 1992.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  Further, service connection may 
be granted on a secondary basis for a disability that is 
proximately caused or aggravated by a service-connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Coronary artery disease

The Veteran contends that his long-standing service-connected 
psychophysiological disability has prevented him from exercising 
due to frequent syncope, and has also caused general stress and 
anxiety, thereby causing or aggravating his current heart 
condition.  See, e.g., June 2008 hearing transcript.  

The Board acknowledges the medical evidence of record, both 
positive and negative, concerning a relationship between these 
conditions.  However, further discussion of such evidence is 
unnecessary because the Veteran is entitled to presumptive 
service connection for his heart disability based on his service 
in Vietnam.  While the Veteran has not asserted this theory of 
service connection, the Board must consider all theories that are 
raised by the evidence of record.

In this regard, VA regulations provide that, if a veteran served 
in Vietnam during the period from January 9, 1962, to May 7, 
1975, he or she will be presumed to have been exposed to 
herbicides during such service.  Further, certain diseases will 
be presumed service-connected due to such exposure, even if there 
is no record of the disease during service.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Effective August 31, 2010, VA's Secretary amended the list of 
diseases under section 3.309(e) that are presumed to be 
associated with herbicide exposure to include ischemic heart 
disease, which is defined to include coronary artery disease and 
acute, subacute, or old myocardial infarction.  See 75 Fed. Reg. 
53,202 (August 31, 2010); see also 75 Fed. Reg. 14,391, 14,393 
(March 25, 2010) (setting forth the proposed rule with 
definitions that was adopted).  This amendment is applicable to 
all claims that are received or are pending before VA on or after 
August 31, 2010.

Here, the evidence of record reflects that the Veteran served in 
Vietnam in February and March 1969, within the applicable time 
period under 38 C.F.R. § 3.307(a)(6).  See service treatment 
records dated in March and July 1969.  As such, he is presumed to 
have been exposed to herbicides during such service.  
Furthermore, the evidence reflects that the Veteran had a 
myocardial infarction in the past, and that he currently has 
coronary artery disease.  See, e.g., September 2007 VA heart 
examination report.  There is no affirmative evidence to rebut 
either the presumption of herbicide exposure or the presumption 
that his coronary artery disease is associated with such 
exposure.  See 38 C.F.R. § 3.307(d).  Accordingly, the Veteran is 
entitled to service connection for coronary artery disease on a 
presumptive basis under the currently applicable version of 38 
C.F.R. § 3.309(e).  

Low back disability

The Veteran asserts that his current low back disability was 
caused or aggravated by his service-connected psychophysiological 
nervous system reaction manifested by headaches, dizziness, and 
syncope.  While the Veteran previously denied injuring his low 
back during service, he stated more recently that he injured his 
low back during basic training and was assigned a temporary 
profile.  However, the Veteran has reported that he did not 
notice any further low back problems at that time because he was 
young.  The Veteran has consistently stated that he reinjured his 
back in 1986, when he became dizzy and blacked out while planting 
a tree, causing him to fall.  The Veteran has reported continued 
and progressively worsened low back pain, as well as tingling and 
numbness down the right lower extremity, since that time.  He 
believes this is due to frequent falls as a result of dizziness 
and blackout spells (syncope).  See, e.g., March 2006 and June 
2008 hearing transcripts.

The Board first notes that the Veteran's service treatment 
records confirm low back pain, as he was issued a temporary 
profile in September 1968 for impairment of the lower back or 
extremities and was limited to no more than 10 minutes of 
standing.  However, there was no diagnosed chronic disability, to 
include arthritis, and there were no further documented 
complaints of low back pain during service, including at the 
separation examination.  Additionally, there is no evidence of 
complaints or treatment for low back pain after service until 
approximately 1986, many years after service.  As noted above, 
the Veteran has reported that he did not notice any further back 
pain until reinjuring his back in 1986.  Moreover, there is no 
medical opinion linking the Veteran's current low back disability 
to his in-service low back injury. 

Based on the foregoing evidence, service connection for a low 
back disability is not warranted on  a direct basis, on a 
presumptive basis for a chronic disability, or based on 
continuity of symptomatology.  See 38 C.F.R. § 3.303(d) 
(providing for direct service connection based on a medical link 
between the current disability and service); 38 C.F.R. § 3.303(b) 
(providing that where a condition is noted during service but is 
not chronic, service connection may be granted only where there 
is evidence of continuity of symptomatology after separation from 
service); 38 C.F.R. §§ 3.307, 3.309(a) (providing that certain 
chronic disabilities, including arthritis, will be presumed to be 
service-connected if they manifest to a degree of 10 percent 
within one year after separation from service).

The Board will now address the Veteran's contentions concerning 
service connection as secondary to the service-connected 
psychophysiological nervous system reaction manifested by 
headaches, dizziness, and syncope.  In this regard, the Veteran 
has reported numerous falls over the years due to his frequent 
blackout spells (syncope).  He is competent to report these 
falls, as they are factual in nature, and the blackouts and falls 
are also well-documented in the available post-service VA and 
private treatment records.  Additionally, the Veteran has 
consistently reported that he began to have increased low back 
pain and right leg symptoms in 1986 when he fell in a hole after 
becoming dizzy and blacking out.  See, e.g., hearing transcripts, 
September 2001 VA treatment record (EMG results).  Similarly, a 
November 1993 private treatment record indicates complaints of 
back pain after a seizure.  The Board observes that, in September 
1992, the Veteran underwent testing for his history of headaches, 
dizziness, and loss of consciousness, and he was diagnosed with a 
seizure disorder based on such symptoms.  However, it was also 
noted that there may be a large psychiatric component to the 
seizure disorder.

There are numerous medical opinions of record indicating a 
positive relationship between  the Veteran's frequent syncopal 
attacks and his low back symptoms.  In particular, several 
private providers opined that the Veteran's recurrent syncopal 
attacks aggravated or worsened his low back condition.  See notes 
dated in February 2000, June 2000, November 2001.  In a July 2003 
letter, the Veteran's private provider for the prior 10 years 
noted past documented treatment for back pain related to seizures 
and opined that continued trauma from falls and nervous tension 
during seizures had caused injury to the joints, muscles, 
ligaments, and all major systems of body.  Additionally, the 
Veteran's VA treating physician has indicated several times that 
the Veteran's history of syncope and falls more likely than not 
led to low back injuries and to the current low back pain and 
associated right leg symptoms.  See, e.g., letters dated in July 
2003, October 2004, March 2006, March 2008; VA treatment records 
dated in March 2008 and November 2008.  Furthermore, the February 
2005 VA spine examiner opined that, due to the history of syncope 
and multiple falls, the Veteran's osteoarthritis of the lumbar 
spine was likely permanently aggravated beyond its natural 
progression as a result of his service-connected 
psychophysiological nervous system reaction.

The Board acknowledges that several medical professionals have 
opined that the Veteran exaggerates his symptoms or is 
malingering, or that there is no physiological basis for the 
reported degree of low back pain and other symptoms.  See, e.g., 
January 1992 psychological evaluation (for Social Security 
disability benefit purposes),  July 2004 VA mental health 
examination report, November 2006 VA spine examination report, 
September 2007 VA examination report (for aid and attendance 
purposes).  In a June 2007 addendum to his November 2006 report, 
the VA examiner opined that most of the Veteran's back pain is 
due to psychological overlay and there is a minimal physiologic 
component, meaning that the Veteran markedly exaggerates his pain 
because test results demonstrate only minimal changes and in no 
way explain why he cannot stand or cooperate with the 
examination.  In light of this evidence, the VA examiner 
indicated that, if the fact that the Veteran's low back pain is 
predominantly psychological means that the low back condition is 
aggravated by his service-connected psychophysiological nervous 
system reaction, then his opinion would be that there was 
aggravation shown.  Similarly, the July 2004 VA spine examiner 
opined that the Veteran's service-connected disability, which he 
referred to as somatoform disorder, is as likely as not to have 
influenced the perception of pain and, therefore, affect his 
spine disability.

In response to the 2004 and 2007 VA examination reports 
indicating exaggeration or malingering, other medical 
professionals opined that the Veteran was not consciously 
malingering.  Specifically, the September 2004 VA PTSD examiner 
opined that there was evidence of actual organic pathology and no 
indication of conscious malingering.  In October 2004, a VA 
treating psychiatrist noted that the malingering diagnosis set 
forth in the July 2004 VA examination report was based on 
incorrect information from psychological testing (an MMPI) 
pertaining to another individual.  In March 2008, a VA treating 
psychiatrist noted that a neurological disorder had been 
confirmed by radiology and opined that it was this disorder, and 
not a psychological condition, that did not allow the Veteran to 
walk.  

The Board observes that the Veteran's service-connected 
psychophysiological nervous system reaction has also been 
characterized as somatoform disorder or conversion disorder.  
See, e.g., July 2004 VA mental health examination report, 
February 2005 VA neurological examination report.  "Somatoform 
disorders" include conversion disorder, pain disorder, and 
undifferentiated somatoform disorder, and are characterized by 
symptoms suggesting a general medical condition but neither fully 
explained by general medical condition, direct effects of a 
psychoactive substance, or another mental disorder, nor under 
voluntary control.  Dorland's Illustrated Medical Dictionary, 560 
(31st ed. 2007).  "Conversion disorder" is a mental disorder 
characterized by conversion symptoms (loss or alteration of 
voluntary motor or sensory functioning suggesting physical 
illness) having no demonstrable physiological basis.  The 
psychological basis of such symptoms may be suggested by 
exacerbation of symptoms at times of psychological stress, and 
the physical symptoms are neither intentionally produced nor 
feigned.  Id. at 556.  Similarly, psychophysiologic disorder, or 
psychosomatic disorder, is defined as a disorder in which the 
physical symptoms are caused or exacerbated by psychological 
factors, such as lower back pain.  Id. at 559, 1572-73.  

These general medical definitions are consistent with the 
opinions expressed by the medical professionals of record, as 
summarized above, i.e., that the existence or degree of the 
Veteran's symptoms of low back pain and associated right leg 
symptoms is inconsistent with the physiological evidence and is 
in large part due to psychological factors.  Furthermore, these 
definitions are consistent with the evidence indicating that the 
Veteran is not consciously or intentionally malingering. 
 
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection is warranted for 
his current low back disability on a secondary basis.  As 
discussed above, the weight of the evidence establishes that the 
Veteran's current low back disability was caused or aggravated by 
his numerous falls due to the service-connected disorder 
manifested by syncope.  Additionally, the weight of the evidence 
demonstrates that his psychophysiological disorder affects the 
perception of pain and may result in physical symptoms with no 
apparent physiological basis.  Therefore, the weight of the 
evidence establishes that the Veteran's current low back 
disability was proximately caused or aggravated by his service-
connected psychophysiological nervous system reaction manifested 
by headaches, dizziness, and syncope.  See 38 C.F.R. § 3.310.  


ORDER

Service connection for coronary artery disease is granted.

Service connection for a low back disability is granted.



			
	C. TRUEBA 	DAVID P. HAVELKA
	Veterans Law Judge,	Acting Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	STEVEN D. REISS
	Acting Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


